Title: To John Adams from Timothy Pickering, 13 July 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Philaa. July 13. 1799

By the southern mail of this day I have received the inclosed letter from James Seagrove, late superintendant of Indian affairs for the Creek nation, with Methlogy’s speech and his answer. I have also the honour to inclose the copy of a letter I have just written to Mr. Seagrove on the subject.—What Methlogy says of Colo. Hawkins’s conduct at the close of the conference, I doubt not is utterly void of truth, like the other parts of his story.—Mr. Seagrove might have ventured to say something in support of Colo. Hawkins and his Deputy Timothy Barnard: but probably he felt some degree of displeasure with Hawkins, by whom he was superceded: that is, Hawkins consented to reside in the Indian country, which Seagrove refused to do, and was consequently removed. Barnard was Seagrove’s most trusty deputy among the Creeks; and his agency and his letters to Seagrove proved him to be a diligent, able & faithful deputy.
I have the honor to be / with great respect, sir, / your most obt. servant

Timothy Pickering